—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered April 10, 1998, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The action was properly dismissed because plaintiff’s notice of claim contained deliberately false information identifying plaintiff as “Eva Pastrana, a/k/a Marlene Fuentes”, when, in fact, the only time plaintiff was ever known as Marlene Fuentes was when she used the latter’s Medicaid card to obtain *54coverage for the breast implant surgery underlying the instant action for malpractice. Plaintiff will not be heard to argue that .defendants were aware of her fraudulent use of Fuentes’s identity before she served the notice of claim, that they were therefore not deceived or otherwise prejudiced by the false manner in which she identified herself therein, and that the effect of such false identification was actually to give defendants better notice than they otherwise would have had of the particular surgery they had to investigate (see, Brady v City of New York, 257 AD2d 466). We would also note our agreement with the IAS Court’s finding that defendants cannot conduct an effective investigation of the alleged malpractice without a medical authorization from Fuentes, and that even if such authorization were obtained, difficulties would remain ascertaining which of the visits and treatments were for Fuentes and which for plaintiff. Concur — Sullivan, J. P., Nardelli, Lerner, Rubin and Saxe, JJ.